Citation Nr: 0721192	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  97-29 051A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1997 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida, which established service connection for 
PTSD and assigned a 50 percent disability rating.  The 
veteran expressed disagreement with the assigned disability 
rating and perfected a substantive appeal.

This matter was previously before the Board in July 1998, 
September 2003, and June 2005, when it was remanded for 
additional development.  It is now returned to the Board for 
appellate review.

During the pendency of this appeal, by rating decision dated 
in February 2007, the RO determined that the veteran's 
service-connected PTSD warranted an increased disability 
rating of 70 percent, effective as of January 27, 1997, the 
date of receipt of his initial claim.  Applicable law 
provides that absent a waiver, a claimant seeking a 
disability rating greater than assigned will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation, and that a claim remains in controversy where 
less than the maximum available benefits are awarded.   AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The veteran has not 
withdrawn the appeal as to the issue of a disability rating 
greater than assigned, and the issue therefore remains in 
appellate status.       


FINDING OF FACT

The veteran's PTSD causes total occupational and social 
impairment. 



 
CONCLUSION OF LAW

The schedular criteria for the assignment of a 100 percent 
disability rating for  PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Codes 9411, 9440 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 (VCAA) or other law should be undertaken.  
However, given the results favorable to the appellant, 
further development under the VCAA or other law would not 
result in a more favorable result for the appellant, or be of 
assistance to this inquiry.

In the decision below, the Board grants the claim for an 
increased disability rating for the service-connected PTSD.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2006);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) -- that the 
present level of the veteran's disability is the primary 
concern in a claim for an increased rating and that past 
medical reports should not be given precedence over current 
medical findings -- does not apply to the assignment of an 
initial rating for a disability when service connection is 
awarded for that disability.  Fenderson, 12 Vet. App. at 126. 
Instead, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a diagnostic 
code by VA must be specifically explained.  Pernorio v. 
Derwinski, 2 Vet. App. 625 (1992). 

The veteran's service-connected PTSD is currently rated 
pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  Anxiety disorders, 
which include PTSD, are rated under the criteria set forth in 
Diagnostic Code 9440.  Both disorders are evaluated under the 
General Rating Formula for Mental Disorders, which provides 
that:  

A 100 percent disability rating is warranted if there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
gross inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; memory loss for names of close 
relatives, own occupation or own name.  

A 70 percent disability rating is warranted when there 
is occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id. 

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443. 

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

The veteran's original claim for service connection for PTSD 
was received by the RO in January 1997.  By rating action of 
the RO dated in June 1997, his claim was granted and a 
disability rating of 50 percent was assigned effective as of 
the date of claim.

A letter from the Vet Center Pensacola, Florida, dated in 
January 1997 shows that the veteran reported symptoms which 
included anxiety, depression, exaggerated startle response, 
hypervigilence, nightmares, and intrusive thoughts of 
Vietnam.  He also described difficulty concentrating and 
avoidance behavior with regard to topics involving Vietnam.  
The diagnosis was delayed onset, chronic, PTSD. 

A VA examination report dated in April 1997 shows that the 
veteran reported that he had been working as a civilian 
service worker for 23 years, until losing his job in May 
1996.  He described having very low energy, concentration, 
and depression.  He also reported having nightmares, 
flashbacks, increased startle response, irritability, and 
past suicidal ideation.  Mental status examination revealed 
that the veteran was alert, oriented, and did not appear to 
be in any acute distress.  His speech was spontaneous, 
coherent, and relevant.  There was no evidence of acute 
psychotic symptoms.  He denied any delusions, paranoia, and 
any perceptual disturbance.  His mood was anxious, irritable 
and depressed.  He appeared quite apprehensive and also 
emotional when he spoke of his family relationships.  He 
denied any acute suicidal ideation or intent but continued to 
express his sense of frustration, sense of helplessness and 
at times even despair.  The veteran's cognitive functions 
were diminished, and his memory for remote and past events 
was adequate.  However, his concentration and attention span 
were rather limited, and he would get easily distracted.  He 
appeared to be of average intellect, and his insight and 
judgment were fair.  His coping abilities were limited.  The 
veteran remained capable of managing his benefits.  The 
diagnosis was PTSD and a GAF of 55 was assigned.

VA outpatient treatment records dated from January 1997 to 
June 1999 show that the veteran was treated intermittently 
for symptoms associated with PTSD.  The veteran reported mood 
swings, sleep disturbance, nightmares, anxiety, depression, 
reclusiveness, and loneliness.  It was noted that the veteran 
was not employable.

A VA examination report dated in May 1999 shows that he 
veteran was casually and cleanly dressed, and fully oriented.  
His thought processes were quick, lengthy, and fluent, and 
concentration was adequate.  He denied difficulty 
concentrating.  His mood was cooperative and depressed, and 
affect was congruent.  While he reported memory problems, 
none were noted.  He described significant suicidal ideation 
including a vague plan.  He reported long-term continued 
daily alcohol use, with occasional illegal drug use.  While 
he denied a feeling of detachment or estrangement from 
others, he did indicate being somewhat isolated and 
reclusive.  There was evidence of depression manifested by 
neglect of personal hygiene and exercise, and limited 
activities.  He indicated chronic problems with nightmares 
and sleep disturbance, and denied flashbacks or daydreams.  
The diagnosis included  early onset, mild, PTSD; moderately 
severe major depression; alcohol dependence; and cannabis 
abuse.  A GAF of 50 was assigned based on all mental 
diagnoses, and the examiner assigned a GAF of 68 for the PTSD 
alone.  It was felt that the veteran's PTSD was mild and 
primarily characterized by nightmares and sleep disturbance.  

A VA Social Work Mental Health record dated in July 1999 
shows that the veteran's PTSD was said to definitely be 
chronic and that his GAF was not 68, as noted in the 
examination report above, but rather a 45.  The examiner 
explained that the veteran could not work, did not socialize, 
and avoided people and places due to his PTSD.  The veteran 
was also said to have major impairment in most areas except 
for thinking, although he was fully able to take care of his 
financial and personal business, and participate in his 
treatment program with full compliance.  The assessment was 
chronic, early onset, PTSD.  The GAF was 45.

VA outpatient treatment records dated from November 1999 to 
October 2004 show continued intermittent treatment for 
symptoms associated with PTSD.  The veteran reported that he 
continued to be reclusive and irritable with mood swings.  He 
also described flashbacks, nightmares, insomnia, anxiety, 
anger, and frustration.  Over the course of the outpatient 
treatment, his GAF scores fluctuated between 42 and 50 on 18 
separate occasions, was 55 on three occasions, and was 65 on 
one occasion.

VA Vocational Rehabilitation records dated in December 2001 
show that the veteran was not eligible for entitlement 
because of his PTSD, with associated inability to obtain 
suitable employment, inability to be in or around crowds of 
people, inability to socialize with others, and having an 
expected negative attitude from prospective employers that 
were not otherwise aware of his disability.  This was said to 
be based on evidence of identifiable and observable 
psychological restrictions and social constraints that were 
identified by nightmares, intrusive recollections, startle 
response, and prior negative attitude towards others.  It was 
concluded that the veteran met the criteria for a serious 
employment handicap with achievement of vocational goals not 
reasonably feasible.

A VA report of evaluation dated in April 2002 shows that the 
veteran continued to report symptoms as set forth above.  He 
was defensive and anxious, but there was no evidence of 
visual, auditory, speech or motor impairment.  
Hallucinations, delusions, obsessions, compulsions and 
phobias were denied.  He described re-experiences of military 
trauma, psychic numbing, and autonomic arousal.  He was said 
to have difficulties with concentration and an ability to 
keep up with tasks in a timely manner in work settings, 
secondary to the severity of the PTSD.  His PTSD symptoms 
were said to cause severe and significant barriers to 
employment.  His social and occupational functionability was 
felt to be totally impaired, however, activities of daily 
living were only moderately impaired.  The diagnosis was 
severe, chronic, PTSD, and a GAF of 40 was assigned.

A VA examination report dated in September 2006 shows that 
the veteran's entire claims file was reviewed in conjunction 
with conducting the examination.  The veteran reported 
continued treatment for the symptoms associated with PTSD, to 
include recurrent nightmares, flashbacks, restlessness, 
anxiety, irritability and depression.  He described that he 
remained secluded from others and preferred to spend time 
alone in his yard or with his dog.  He also described being 
paranoid and suspicious around other people, thus he 
continued to have no friends nor any interest in developing 
any.  He had no interaction with his grown children.  He 
reported being unemployed since his retirement in May 1995 
from the Naval Air Station where he had worked as an aircraft 
mechanic.  

Physical examination revealed that the veteran was neat, 
fairly groomed, well nourished and well developed.  He was 
cooperative, alert and oriented with speech that was verbal 
and logical.  There was no evidence of acute psychotic 
symptoms, but he admitted to anxiety, irritability and 
depression with continued recurrent thoughts of flashbacks, 
nightmares and dreams related to traumatic experiences in 
Vietnam.  He also reported being easily upset and angered, 
but that he would try to keep these feelings under control.  
He described feelings of helplessness and hopelessness with 
depression, guilt, and fleeting thoughts of suicide.  
Insight, judgment and coping skills were deemed fair.  The 
examiner concluded that the veteran's conditions were 
chronic, moderate to severe, and mixed with anxiety and 
depression that rendered him incapable of maintaining or 
obtaining any gainful employment.  He was also cited as 
unable to maintain adequate social functioning due to 
depression, lability, persistent recurrent thoughts, 
flashbacks and nightmares that caused him to be socially 
withdrawn and isolated.  His concentration difficulty and 
inability to focus was productive of being unsuitable for 
vocational rehabilitation.  Psychotherapeutic intervention 
and likely rehabilitation in the future was felt to be 
minimal for improvement.  A GAF of 48 to 50 was assigned.

In examining the evidence in this case, the Board concludes 
that although the veteran is not shown to have all of the 
psychiatric symptoms requisite for the assignment of a 100 
percent disability rating, the evidence suggests that the 
veteran has total occupational and social impairment as a 
result of his service-connected PTSD.  He has not worked for 
several years, and various medical professionals have stated 
that he is unemployable as a result of PTSD.  It has been 
established that his occupational and social impairment 
results in deficiency in most functional areas including 
work, family relations and mood.  The history of VA 
outpatient treatment records has demonstrated GAF scores 
which have been predominantly between 40 and 50.  This is 
indicative of a serious impairment in social and occupational 
functioning, with intermittent displays of some impairment in 
reality testing or communication, or any major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking or mood.  As such, the Board finds that 
the evidence of record suggests that the veteran has total 
occupational and social impairment as a result of his PTSD.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied, and a 100 percent disability evaluation will be 
assigned.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); 
Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Entitlement to a disability rating of 100 percent for 
service-connected PTSD is granted, subject to the applicable 
criteria governing the payment of monetary benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


